Order reversed on the law, without costs, and petition dismissed without prejudice to a renewal of the application in the proper district. (Civ. Prac. Act, §§ 1317 and 1334; People ex rel. Town of Brighton v. Williams, 145 App. Div. 8; Matter of Buffalo Dump T. O. Assn. v. Condon, 232 id. 273; Mason v. Willers, 7 Hun, 27.) AU concur. (The order directs suspension of operator’s and chauffeur’s Ucenses and registration certificates in a proceeding brought for that purpose.) Present — Sears, P. J., Edgcomb, Thompson, Crosby and Cunningham, JJ.